 


110 HR 3268 IH: Government Accountability Office Act of 2007
U.S. House of Representatives
2007-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3268 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2007 
Mr. Waxman (by request) introduced the following bill; which was referred to the Committee on Oversight and Government Reform 
 
A BILL 
To make certain reforms with respect to the Government Accountability Office, and for other purposes. 
 
 
1.Short title; reference 
(a)Short titleThis Act may be cited as the Government Accountability Office Act of 2007. 
(b)ReferenceExcept as otherwise expressly provided, whenever in this Act an amendment is expressed in terms of an amendment to a section or other provision, the reference shall be considered to be made to a section or other provision of title 31, United States Code. 
2.Appointment processesSection 703 is amended— 
(1)by striking the term and Deputy Comptroller General are and inserting is in subsection (a)(1), 
(2)by striking the first sentence in subsection (a)(2) and inserting the following: A commission shall be established 12 months in advance of an upcoming vacancy in the office of Comptroller General to recommend individuals to the President for appointment to the office, except that if the vacancy is unanticipated, the commission shall be established when the vacancy occurs., 
(3)by inserting and at the end of subsection (a)(2)(C), 
(4)by striking ; and in subsection (a)(2)(D), inserting a period, and striking all of subsection (a)(2)(E), 
(5)by redesignating subsections (b), (c), (d), (e), and (f) as subsections (c), (d), (e), (f) and (g) and inserting a new subsection (b) as follows: 
 
(b)The Comptroller General shall appoint the Deputy Comptroller General in consultation with those individuals listed in clauses (A), (B), (C) and (D) of this subsection and in so doing shall choose an individual solely on the basis of integrity and demonstrated ability related to the auditing, financial and management analysis, public administration, investigative and legal functions of the Office. , 
(6)in subsection (c), as redesignated by this section, by striking (e) and inserting (f), 
(7)in subsection (d), as redesignated by this section, by renumbering subsections (1) and (2) as subsections (2) and (3) and inserting a new subsection (1) as follows: 
 
(1)serves at the pleasure of the Comptroller General; , and 
(8)in subsection (f), as redesignated by this section, by deleting the term or Deputy Comptroller General wherever it appears and by deleting in subsection (1) the words (as the case may be). Either and inserting and. 
3.Inspector General 
(a)In generalTitle 31, United States Code, is amended by inserting after section 704 the following new section: 
 
705.Inspector General for the United States Government Accountability Office 
(a)Establishment of officeThere is established an Office of the Inspector General in the United States Government Accountability Office, to— 
(1)conduct and supervise audits consistent with generally accepted government auditing standards and investigations relating to the United States Government Accountability Office; 
(2)provide leadership and coordination and recommend policies, to promote economy, efficiency, and effectiveness in the United States Government Accountability Office; and 
(3)keep the Comptroller General and Congress fully and currently informed concerning fraud and other serious problems, abuses, and deficiencies relating to the administration of programs and operations of the United States Government Accountability Office. 
(b)Appointment, supervision, and removal 
(1)The Office of the Inspector General shall be headed by an Inspector General, who shall be appointed by the Comptroller General without regard to political affiliation and solely on the basis of integrity and demonstrated ability in accounting, auditing, financial analysis, law, management analysis, public administration, or investigations. The Inspector General shall report to, and be under the general supervision of, the Comptroller General. 
(2)The Inspector General may be removed from office by the Comptroller General. The Comptroller General shall, promptly upon such removal, communicate in writing the reasons for any such removal to each House of the Congress. 
(c)Authority of inspector generalIn addition to the authority otherwise provided by this section, the Inspector General, in carrying out the provisions of this section, is authorized— 
(1)to have access to all records, reports, audits, reviews, documents, papers, recommendations, or other material that relate to programs and operations of the United States Government Accountability Office; 
(2)to make such investigations and reports relating to the administration of the programs and operations of the United States Government Accountability Office as are, in the judgment of the Inspector General, necessary or desirable; 
(3)to request such documents and information as may be necessary for carrying out the duties and responsibilities provided by this section from any Federal agency; 
(4)in the performance of the functions assigned by this section, the Inspector General shall use the authority and procedures provided in section 716 of this title to obtain all information, documents, reports, answers, records, accounts, papers, and other data and documentary evidence from a person not in the United States Government or from a Federal agency, to the same extent and in the same manner as the Comptroller General; 
(5)to administer to or take from any person an oath, affirmation, or affidavit, whenever necessary in the performance of the functions assigned by this section, which oath, affirmation, or affidavit when administered or taken by or before an employee of an Office of Inspector General designated by the Inspector General shall have the same force and effect as if administered or taken by or before an officer having a seal; 
(6)to have direct and prompt access to the Comptroller General when necessary for any purpose pertaining to the performance of functions and responsibilities under this section; 
(7)to report expeditiously to the Attorney General whenever the Inspector General has reasonable grounds to believe there has been a violation of Federal criminal law; and 
(8)to provide copies of all reports to the United States Government Accountability Office’s Audit Advisory Committee and to provide such additional information in connection with such reports as is requested by the Committee. 
(d)Complaints by employees 
(1)The Inspector General may receive, review, and investigate, as the Inspector General deems appropriate, complaints or information from an employee of the United States Government Accountability Office concerning the possible existence of an activity constituting a violation of law, rules, or regulations, mismanagement, or gross waste of funds, provided that the IG shall refer complaints or information concerning violations of personnel law, rules, or regulations to established investigative and adjudicative entities of the United States Government Accountability Office. 
(2)The Inspector General shall not, after receipt of a complaint or information from an employee, disclose the identity of the employee without the consent of the employee, unless the Inspector General determines such disclosure is unavoidable during the course of the investigation. 
(3)Any employee who has authority to take, direct others to take, recommend, or approve any personnel action, shall not, with respect to such authority, take or threaten to take any action against any employee as a reprisal for making a complaint or disclosing information to the Inspector General, unless the complaint was made or the information disclosed with the knowledge that it was false or with willful disregard for its truth or falsity. 
(e)Semiannual reports
(1)The Inspector General shall submit semiannual reports summarizing the activities of the Office of the Inspector General to the Comptroller General. Such reports shall include, but need not be limited to— 
(A)a summary of each significant report, including a description of significant problems, abuses, and deficiencies disclosed by such report during the reporting period; 
(B)a description of the recommendations for corrective action made with respect to significant problems, abuses, or deficiencies identified in subparagraph (A); 
(C)a summary of the progress made in implementing such corrective action identified in subparagraph (B); and 
(D)information concerning any disagreement the Comptroller General has with a recommendation of the Inspector General. 
(2)The Comptroller General shall transmit the semiannual reports of the Inspector General, together with any comments the Comptroller General considers appropriate, to the Congress within 60 days of receipt of such reports. 
(f)Independence in carrying out duties and responsibilitiesThe Comptroller General is not authorized to prevent or prohibit the Inspector General from carrying out any of the duties or responsibilities assigned to the Inspector General under this section. 
(g)Authority for staff 
(1)In generalThe Inspector General shall select, appoint, and employ such personnel as may be necessary to carry out the provisions of this section consistent with the provisions of this title governing selections, appointments, and employment in the United States Government Accountability Office. Such personnel shall be appointed, promoted, and assigned only on the basis of merit and fitness, but without regard to those provisions of title 5 governing appointments and other personnel actions in the competitive service, except that no personnel of the Office may be paid at an annual rate greater than $1,000 less than the annual rate of pay of the Inspector General. 
(2)Experts and consultantsThe Inspector General may procure temporary and intermittent services under section 3109 of title 5, United States Code at rates not to exceed the daily equivalent of the annual rate of basic pay for level V of the Executive Schedule under section 5315 of such title. 
(3)Independence in appointing staffNo individual may carry out any of the duties or responsibilities of the Office of the Inspector General unless the individual is appointed by the Inspector General, or provides services procured by the Inspector General, pursuant to this paragraph. 
(4)The Inspector General and any individual carrying out any of the duties or responsibilities of the Office of the Inspector General are prohibited from performing any program responsibilities. 
(h)Office spaceThe Comptroller General shall provide the Office of the Inspector General with appropriate and adequate office space, together with such equipment, office supplies, and communications facilities and services as may be necessary for the operation of the Office of the Inspector General, and shall provide necessary maintenance services and the equipment and facilities located therein. 
(i)DefinitionAs used in this section, the term Federal agency means a department, agency, instrumentality or unit thereof of the Federal Government. . 
(b)IncumbentThe individual who serves in the position of Inspector General of the United States Government Accountability Office on ____, 2007, shall continue to serve in such position subject to the removal in accordance with this section. 
(c)Effective dateThis section shall be effective upon enactment of this Act. 
(d)Clerical amendmentThe table of contents of chapter 7, of title 31, United States Code, is amended by adding at the end of subchapter I the following: 
 
 
705. Inspector General for the United States Government Accountability Office.  . 
4.Administering oathsSection 711 is amended— 
(1)by striking when auditing and settling accounts in paragraph 4, and 
(2)by adding to the end of paragraph 4, as amended, upon the specific approval only of the Comptroller General or the Deputy Comptroller General. 
5.Comptroller General reportsSection 719 is amended— 
(1)by striking and at the end of clause (B) in subsection (b)(1), 
(2)by striking the period at the end of clause (C) in subsection (b)(1) and inserting ; and, 
(3)by adding a new clause at the end of subsection (b)(1) as follows: 
 
(D)for Federal agencies subject to sections 901–903 of title 31 and other agencies designated by the Comptroller General an assessment of their overall degree of cooperation in making personnel available for interview, providing written answers to questions, submitting to an oath authorized by the Comptroller General under section 711, granting access to records, providing timely comments to draft reports, adopting recommendations in reports and responded to such other matters as the Comptroller General deems appropriate. , 
(4)by striking and at the end of clause (B) in subsection (c)(2), 
(5)by striking the period at the end of subsection (c)(3) and inserting ; and, and 
(6)by adding a new subsection at the end of section (c) as follows: 
 
(4)as soon as practicable when an agency or other entity does not, within a reasonable time of a request by the Comptroller General, make personnel available for interview, provide written answers to questions, or submit to an oath authorized by the Comptroller General under section 711. . 
6.Reimbursement of audit costsSection 3521 is amended by inserting after subsection (h) the following new subsection: 
 
(i)
(1)Any executive agency or component thereof that prepares an audited financial statement or any related schedules under section 3515 shall reimburse the Government Accountability Office the cost of any audit of the financial statements or related schedules of such agency or component performed by the Comptroller General of the United States. 
(2)Reimbursements required by paragraph (1) shall be credited to the appropriation account Salaries and Expenses, Government Accountability Office current when the reimbursement is received and shall remain available until expended. . 
7.Conforming amendmentSection 1401 of title I of Public Law No. 108–83 is repealed. 
8.Financial disclosure requirementsSection 109 of title 5, United States Code, Appendix 4, is amended— 
(1)by inserting except officers or employees of the Government Accountability Office, at the beginning of subparagraph (13)(B)(i), 
(2)by redesignating subparagraph (13)(B)(ii) as (13)(B)(iii), 
(3)by striking and at the end of subparagraph (13)(B)(i), and 
(4)by adding a new subparagraph after subparagraph (13)(B)(i) as follows: 
 
(ii)each officer or employee of the Government Accountability Office who, for at least 60 consecutive days, occupies a position for which the rate of basic pay, minus the amount of locality pay authorized for General Schedule employees under section 5304 of this title for the area where the employee is located, is equal to or greater than 120 percent of the minimum rate of basic pay payable for GS–15 of the General Schedule; and . 
9.Additional authoritiesSection 731 is amended— 
(1)by deleting section (d), 
(2)by renumbering sections (e), (f), (g), (h), and (i), as sections (d), (e), (f), (g), and (h), 
(3)by amending the new section (d) as follows: 
(A)by deleting subparagraph (2) in its entirety, 
(B)by deleting the dash at the end of the first clause and the (1) that follows, 
(C)by striking GS–18 under section 5332 of such title and inserting level IV of the Executive Schedule, 
(D)by striking 15 and inserting 20, and 
(E)by striking ; and and inserting a period, and 
(4)by adding new subsections (i) and (j) as follows: 
 
(i)Funds appropriated to the Government Accountability Office for salaries and expenses are available for meals, entertainment, and other related expenses incurred in connection with recruitment. 
(j)Consistent with regulations promulgated by the Comptroller General, the Government Accountability Office may accept, hold, administer, use, and dispose of any money or property, real, personal or mixed, tangible or intangible, received by the Office as a gift, devise, bequest, grant, or otherwise for the purpose of aiding or facilitating the work of the Office. . 
10.Highest basic pay rateSection 732(c)(2) is amended by striking highest basic rate for GS–15 and inserting rate for Executive Level III, provided that the total amount of cash compensation in any year shall be subject to the limitations provided under section 5307(a)(1) of title 5, United States Code;. 
11.Pay adjustmentsSection 732(c) is amended— 
(1)in clause (2) by striking (4) and inserting (5); 
(2)by redesignating clause (4) as clause (5); and 
(3)by inserting after subparagraph (3) the following: 
 
(4)whenever the rates of basic pay for the Executive Schedule are increased, the Comptroller General may increase the rate of basic pay for the positions in sections 703(g), 731(c), and 731(d) that are paid by reference to the Executive Schedule. In determining whether to grant all or part of such increase, the Comptroller General shall consider the funding level for the Office and any other appropriate criteria. If the Comptroller General increases the rate of basic pay for such positions, the Comptroller General may delay the implementation of such increases to become effective no later than the effective date of increases under paragraph 3 of this subsection; . 
12.Comptroller General’s annuitySection 777(b) is amended in the first sentence by striking of the Comptroller General and inserting for level II of the Executive Schedule. 
13.Placement in Senior Executive Service 
(a)Section 732a(b) is amended by striking section 731(d), (e)(1), or (e)(2) and inserting section 731(d). 
(b)Section 733(c) is amended by striking 731(c), (d), (e)(1), or (e)(2) and inserting 703(g)(2), 731(c) or (d). 
14.Voluntary separation incentive paymentsSection 2 of Public Law 106–303, as amended by section 2 of Public Law 108–271 (5 U.S.C. 5597 note) is amended— 
(1)by striking subsection (a)(2)(d) at the beginning of (b)(1) and inserting subsections (a)(2)(D) and (c)(2)(d), 
(2)by inserting and following the colon in subsection (b)(4) and striking the colon at the end of subsection (b)(5) and inserting a period, 
(3)by striking subsections (b)(6) and (b)(7), 
(4)by striking subsection (c), 
(5)by striking in subsection (d) the s in Definitions, all of subsection (1), and (2) Employee.— in subsection (2) and by adding as part of subsection (d) the remaining text of the section, 
(6)by striking the phrase , excluding subsection (c) in subsection (f), and 
(7)by respectively redesignating subsections (d), (e), (f), and (g) as subsections (c), (d), (e), and (f). 
15.Basic pay for retirementSection 8331(3) of title 5, United States Code, is amended— 
(1)by striking and at the end of subparagraph (G), 
(2)by inserting and at the end of subparagraph (H), 
(3)by adding a new subparagraph as follows: 
 
(I)the nonpermanent amount of a performance-based pay increase received by an officer or employee of the Government Accountability Office provided that such increase does not cause the officers or employees salary to exceed the maximum salary in section 732(c)(2); , and 
(4)by striking (B) through (H) in the language following new subparagraph (I), and inserting (B) through (I). 
16.Effective datesThis Act and the amendments made by this Act shall take effect on the date of enactment of this Act, except that sections 6 and 7 and the amendments made by those sections shall take effect on October 1, 2009. 
 
